10F-3 Report CGCM Core Fixed Income Investments 9/1/2012 through 2/28/2013 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price Rock-Tenn Company Western Asset Management 9/4/2012 B of A Merrill Lynch Rock-Tenn Company Western Asset Management 9/4/2012 B of A Merrill Lynch Wellpoint Inc. Western Asset Management 9/5/2012 Credit Suisse Securities (USA) LLC QEP Resources Inc. Western Asset Management 9/5/2012 JP Morgan Securities BNP Paribas Western Asset Management 9/7/2012 BNP Paribas Securities Corp Commonwealth Bank of Australia Western Asset Management 9/10/2012 Credit Suisse Securities (USA) LLC Royal Bank of Scotland Western Asset Management 9/11/2012 RBS Securities Inc. Hyundai Capital America Western Asset Management 9/24/2012 JP Morgan Securities General Electric Company Western Asset Management 10/1/2012 Barclays Capital Heineken NV Western Asset Management 10/2/2012 Barclays Capital Toyota Motor Credit Corp. Western Asset Management 10/2/2012 UBS Securities BBVA US Senior, SA Unipersonal Western Asset Management 10/4/2012 BoA Merrill Lynch Oracle Corp. Western Asset Management 10/18/2012 RBS Securities Inc. Freddie Mac Western Asset Management 10/19/2012 BoA Merrill Lynch Reynolds American Inc. Western Asset Management 10/24/2012 JP Morgan Securities Southern Copper Corporation Western Asset Management 11/5/2012 BoA Merrill Lynch AbbVie Inc. (00287YAB5) Western Asset Management 11/5/2012 Barclays Capital AbbVie Inc. (00287YAC3) Western Asset Management 11/5/2012 Barclays Capital Eaton Corporation/Turlock (900212AG6) Western Asset Management 11/14/2012 JP Morgan Securities Eaton Corporation/Turlock (900212AG6) Western Asset Management 11/14/2012 JP Morgan Securities HCP Inc. Metropolitan West Asset Management 11/14/2012 UBS Securities Humana Inc. Western Asset Management 12/5/2012 BoA Merrill Lynch Cliffs Natural Resources Western Asset Management 12/6/2012 JP Morgan Securities UBS-Barclays Commercial Mortgage Trust 2012-C4 Western Asset Management 12/6/2012 UBS Securities Ford Motor Company Western Asset Management 1/3/2013 Goldman Sachs Freddie Mac Structured Pass-Through Certificates (SPCs), Series K-024 Western Asset Management 1/9/2013 Wells Fargo Securities LLC Zoetis Inc. Western Asset Management 1/16/2013 Barclays Capital Tenet Healthcare Western Asset Management 1/22/2013 BoA Merrill Lynch FHLBank System Western Asset Management 1/24/2013 Credit Research & Trading LLC Extended Stay America Trust 2013-ESH Western Asset Management 1/31/2013 JP Morgan Securities Imperial Tobacco Finance PLC Western Asset Management 2/5/2013 BoA Merrill Lynch Wells Fargo & Company Western Asset Management 2/6/2013 Wells Fargo Securities LLC Freeport-McMoRan Copper & Gold 35671DBE4 Western Asset Management 2/28/2013 BoA Merrill Lynch Freeport-McMoRan Copper & Gold 35671DBE4 Western Asset Management 2/28/2013 BoA Merrill Lynch FirstEnergy Corp. 337932AE7 Western Asset Management 2/28/2013 RBS Securities Inc. FirstEnergy Corp. 337932AF4 Western Asset Management 2/28/2013 RBS Securities Inc.
